DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on December 19, 2021, is acknowledged.
Cancellation of claims 1 and 8 has been entered.
Claims 2-7 and 9-10 are pending in the instant application.

Allowable Subject Matter
Claims 2-7 and 9-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 2, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 2, and specifically comprising the limitation of a phase change heat storage layer disposed on the bottom surface inside the frame, wherein a side surface is connected to an inner sidewall of the frame; and an energy storage device of which one end is electrically connected to the thermoelectric device group and another end is electrically connected to a driver circuit.
Regarding claim(s) 3, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 3, and specifically comprising the limitation of a second heat conductive layer disposed on the bottom surface inside the frame and connected to an edge at a side of the thermoelectric device group.
Regarding claim(s) 4-6, claims(s) 4-6 is/are allowable for the reasons given in claim(s) 3 because of its/their dependency status from claim(s) 3.

Regarding claim(s) 9-10, claims(s) 9-10 is/are allowable for the reasons given in claim(s) 7 because of its/their dependency status from claim(s) 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879